10-2424-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A088 377 759


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of June, two thousand eleven.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                       Circuit Judges.
11       _______________________________________
12
13       CHANGMAO ZHENG,
14                Petitioner,
15
16                         v.                                   10-2424-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J. E. Verby, Senior
28                                     Litigation Counsel; Dalin R.
29                                     Holyoak, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Changmao Zheng, a native and citizen of

 6   China, seeks review of a May 20, 2010, decision of the BIA

 7   affirming the June 12, 2008, decision of Immigration Judge

 8   (“IJ”) George T. Chew denying Zheng’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Changmao Zheng,

11   No. A88 377 759 (B.I.A. May 20, 2010), aff’g No. A88 377 759

12   (Immig. Ct. N.Y. City June 12, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     We review

18   the IJ’s findings under the “substantial evidence” standard,

19   while questions of law and the application of law to

20   undisputed fact, we review de novo. See 8 U.S.C.

21   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

22   (2d Cir. 2009).

23       The government asserts that Zheng’s argument — that he


                                  2
 1   suffered past persecution on account of his resistance to

 2   China’s family planning policy — is unexhausted.    However,

 3   because the BIA addressed the issue in its decision, any

 4   failure to exhaust is excused.     See Waldron v. INS, 17 F.3d

 5   511, 515 n.7 (2d Cir. 1993).

 6       Zheng argues that he suffered past persecution because

 7   he was threatened with sterilization and the Chinese

 8   government postponed his eligibility to obtain a legal

 9   marriage, a prerequisite to obtaining a birth permit.

10   However, the unfulfilled threat of future sterilization does

11   not itself constitute past persecution.     Gui Ci Pan v. U.S.

12   Att’y Gen., 449 F.3d 408, 412-13 (2d Cir. 2006) (providing

13   that claims based on unfulfilled threats do not establish

14   past persecution).   While the delay in official recognition

15   of Zheng’s wedding may have prevented Zheng and his wife

16   from legally having children, the agency reasonably found

17   that this delay did not rise to the level of persecution.

18   See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341

19   (2d Cir. 2006) (explaining that persecution requires that

20   the harm suffered be sufficiently severe, rising above “mere

21   harassment”).

22       Zheng further argues that the agency erred in finding

23   that he did not establish a likelihood of future persecution


                                    3
 1   and torture if he returns to China because he will be

 2   forcibly sterilized if he has more children.     This argument

 3   is unavailing because Zheng did not provide any evidence to

 4   demonstrate that he would be sterilized if he had more

 5   children.     See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

 6   Cir. 2005) (per curiam) (holding that, absent “solid support

 7   in the record” for the petitioner’s assertion that he would

 8   be subjected to persecution in China because of his desire

 9   to have more children, his fear was “speculative at best”).

10   Accordingly, the agency reasonably concluded that Zheng

11   failed to demonstrate the likelihood of future persecution

12   or torture necessary to establish his eligibility for

13   withholding of removal or CAT relief.     See Ramsameachire v.

14   Ashcroft, 357 F.3d 169, 185 (2d Cir. 2004); Jian Xing Huang,

15   421 F.3d at 129.

16       For the foregoing reasons, the petition for review is

17   DENIED.     As we have completed our review, the temporary stay

18   of removal that the Court previously granted in this

19   petition is VACATED, and the pending motion for a stay of

20   removal in this petition is DISMISSED as moot.

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24



                                     4